Honorable S. Perry Brown        Opinion No. WW-321
Chairman
Texas Bnployment Commission     Re:   Whether or not it is
Austin, Texas                         necessary for the Texas
                                      Employment Commission to
                                      have the approval of the
                                      Board of Control of the
                                      plans, designs and speci-
                                      fications for the construc-
                                      tion of a local office
pear Mr. Brown:                       building in Midland, Texas.
          You have requested the opinion of this office on
whether or not it is necessary for the Texas Employment Com-
mission to have the approval of the Board of Control of the
plans, designs and specifications for the construction of a
looal office building In Midland, Texas.
           Article 681, Vernon's Civil Statutes, reads as
follows:
          "The State Board of Control, through its
    chief of such division, shall design all public
    buildings erected at the expense of the state
    where designing is not otherwise provided by
    law or by Its appropriation bill; but in no
    instance shall plans or designs be adopted by
    the head of any department, board, Institution,
    or school, other than the state educational
    Institutions of higher learning and the Texas
    Prison System, and the Texas State Board for
    Hospitals and Special Schools, unless such
    design and plans have been approved by the
    Board.l'
          From the foregoing~statute, and especlallyfr,om.the
latter part thereof, the Legislature has expressed its c&ear
intent that no plans or designs shall be adopted by the head
of any department, board, Institution or school, unless such
design and plans have been approved by the Board of Control.
The Texas Rnployment Commission Is clearly not excluded from
the operation of this statute under the exceptions therein,
and is therefore included in the operation of said statute.
Honorable S. Perry Brown, Page 2 (WW-321)


          It is our opinion that the Texas Rnployment Commis-
sion must have the approval of the Board of Control of the
plans, designs, and epeeiflcations for the construction of a
local office building at Midland, Texas. All Attorney Gen-
eral's Opinions in conflict herewith are overruled to the
extent of such conflict.

                              WMMARY
            It Is necessary for the Texas Employment
            Commission to have the approval of the
            Board of Control of the plans, designs
            and specifications for the construction
            of a local office building in Midland,
            Texas.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




                                       Assistant
GC:pf:jl
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
W. V. Geppert
C. K. Richards
John H. Mlnton, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     James N. Ludlum